Aztec Oil & Gas, Inc. One Riverway, Suite 1700, Houston, Texas 77056 Telephone number: (713) 840-6444 Fax number: (713) 840-6323 ANNUAL REPORT For the year ended August 31, 2009 Voluntary Filing for Information Purposes TABLE OF CONTENTS PAGE PART I Item 1. Description of Business 4 Item 2. Description of Property 12 Item 3. Legal Proceedings 14 Item 4. Submission of Matters to a Vote of Security Holders 14 PART II Item 5. Market for Common Equity and Related Stockholder Matters and Small Business Issuer Purchases of Equity Securities 15 Item 6. Management’s Discussion and Analysis or Plan of Operation 16 Item 7. Financial Statements 18 Item 8. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 38 Item 8A. Controls and Procedures 38 PART III Item 9. Directors, Executive Officers, Promoters and Control Persons; Compliance with Section 16(a) of the Exchange Act 39 Item 10. Executive Compensation. 43 Item 11. Security Ownership of Certain Beneficial Owners and Management 46 Item 12. Certain Relationships and Related Transactions, and Director Independence 47 Item 13. Exhibits 47 Item 14. Principal Accountant Fees and Services. 48 SIGNATURES 49 Cautionary Statement This annual report and the documents or information incorporated by reference herein contain forward-looking statements within the meaning of the federal securities laws. These forward-looking statements include, among others, the following: · our growth strategies; · anticipated trends in our business; · our ability to make or integrate acquisitions; · our liquidity and ability to finance our exploration, acquisition and development strategies; · market conditions in the oil and gas industry; · the timing, cost and procedure for proposed acquisitions; · the impact of government regulation; · estimates regarding future net revenues from oil and natural gas reserves and the present value thereof; · planned capital expenditures (including the amount and nature thereof); · increases in oil and gas production; · the number of wells we anticipate drilling in the future; · estimates, plans and projections relating to acquired properties; · the number of potential drilling locations; and · our financial position, business strategy and other plans and objectives for future operations. We identify forward-looking statements by use of terms such as “may,” “will,” “expect,” “anticipate,” “estimate,” “hope,” “plan,” “believe,” “predict,” “envision,” “intend,” “will,” “continue,” “potential,” “should,” “confident,” “could” and similar words and expressions, although some forward-looking statements may be expressed differently. You should be aware that our actual results could differ materially from those contained in the forward-looking statements. You should consider carefully the statements under the “Risk Factors” section of this report and other sections of this report which describe factors that could cause our actual results to differ from those set forth in the forward-looking statements, and the following factors: · the possibility that our acquisitions may involve unexpected costs; · the volatility in commodity prices for oil and gas; · the accuracy of internally estimated proved reserves; · the presence or recoverability of estimated oil and gas reserves; · the ability to replace oil and gas reserves; · the availability and costs of drilling rigs and other oilfield services; · environmental risks; · exploration and development risks; · competition; · the inability to realize expected value from acquisitions; · the ability of our management team to execute its plans to meet its goals; · other economic, competitive, governmental, legislative, regulatory, geopolitical and technological factorsthat may negatively impact our businesses, operations and pricing. Forward-looking statements speak only as of the date of this report or the date of any document incorporated by reference in this report. Except to the extent required by applicable law or regulation, we do not undertake any obligation to update forward-looking statements to reflect events or circumstances after the date of this report or to reflect the occurrence of unanticipated events. - 3 - PART I ITEM 1. DESCRIPTION OF BUSINESS As used in this Annual Report, references to “Aztec,” “Company,” the “Registrant,” “we,” “our” or “us” refer to Aztec Oil & Gas, Inc., including its subsidiaries, unless the context otherwise indicates. Forward-Looking Statements This Annual Report (this “Report”) contains forward-looking statements.For this purpose, any statements contained in this Report that are not statements of historical fact may be deemed to be forward-looking statements.Forward-looking information includes statements relating to future actions, prospective products, future performance or results of current or anticipated products, sales and marketing efforts, costs and expenses, interest rates, outcome of contingencies, financial condition, results of operations, liquidity, business strategies, cost savings, objectives of management, and other matters.You can identify forward-looking statements by those that are not historical in nature, particularly those that use terminology such as “may,” “will,” “should,” “expects,” “anticipates,” “contemplates,” “estimates,”“believes,” “plans,” “projected,” “predicts,” “potential,” or “continue” or the negative of these similar terms.The Private Securities Litigation Reform Act of 1995 provides a “safe harbor” for forward-looking information to encourage companies to provide prospective information about themselves without fear of litigation so long as that information is identified as forward-looking and is accompanied by meaningful cautionary statements identifying important factors that could cause actual results to differ materially from those projected in the information. These forward-looking statements are not guarantees of future performance and involve risks, uncertainties and assumptions that we cannot predict. In evaluating these forward-looking statements, you should consider various factors, including the following: (a) those risks and uncertainties related to general economic conditions, (b) whether we are able to manage our planned growth efficiently and operate profitable operations, (c) whether we are able to generate sufficient revenues or obtain financing to sustain and grow our operations, (d) whether we are able to successfully fulfill our primary requirements for cash, which are explained below under “Liquidity and Capital Resources”.We assume no obligation to update forward-looking statements, except as otherwise required under the applicable federal securities laws. (a) BUSINESS DEVELOPMENT Business Development, Organization and Acquisition Activities The Company was originally organized under the name Aztec Communications Group as a Utah corporation (“Aztec Communications”).Aztec Communication’s original principal business objective involved its participation in the broadcast and television business through its then wholly-owned subsidiaries, Lloyd Communications, Inc., an Illinois corporation (“Lloyd”), and Golden Circle Broadcasting Inc., a Tennessee corporation (“Golden Circle”).As a result of adverse business circumstances, in 1989-1990, the Company sold Lloyd and Golden Circle and ceased its business operations in the broadcast and television business.No material business operations were conducted by the Company from 1989-1990 until 2004.In 2004, the Company changed its name from Aztec Communications Group, Inc. to Aztec Oil & Gas, Inc. and reorganized under the laws of the State of Nevada.Since 2004, Aztec’s business plan has been to purchase, manage and participate in oil andgas interests utilizing strategies that seek to manage and reduce the risksassociated with traditional exploration and production operations. On August 13, 2004, the Registrant effectuated a 3-for-1 forward stock split. Aztec is a Houston-based, oil and gas exploration and production company focusing on numerous areas in the U.S. - 4 - BUSINESS OF ISSUER Principal Products, Services and Principal Markets Phase one of Aztec's business plan called for purchasing working interests in proved oil & gas properties with undrilled reserves and also participating in working interest in drilling projects.Aztec's growth strategy is partially based on participation, as it intends to team up with outside participation investors who will assume part or all of the costs associated with the drilling of additional wells in exchange for a part of the revenues derived from the wells they finance.This strategy allowed a reduction in the financial risks for Aztec in drilling new wells, while Aztec would still be receiving income from present field production in addition to income from any successful new drilling. Phase two of Aztec's business plan called for investing in various drilling prospects with industry professionals. Aztec has participated in drilling projects in Texas, Oklahoma, and Louisiana. Seven of the wells have been completed and three have been plugged and abandoned. Phase three of Aztec’s business plan calls for originating, developing and managing balanced, low risk, highly focused developmental drilling projects with investors in areas with low drilling costs and high success rates where the process can be repeated in a relatively consistent manner.This stage further balances Aztec’s approach to profitable energy asset development through low-risk, highly focused, predominantly “development” drilling projects in which Aztec seeks participation from multiple individual and entity investors. Aztec is currently in its third stage of its business plan. In this stage, Aztec focuses on drilling in basins, in the state of Texas and possibly other states of the United States.Weparticipate in such regions directly or with a select number of local, highly experienced operators who have access to leases located in geological trends that have demonstrated substantial historical production, plus potential remaining reserves which have the potential to be exploited in a low-risk, systematic fashion.Such local operators have been, and will in the future be selected by Aztec on the basis of their demonstrated track records. In order to execute our business plan, we have entered into consulting agreements with several of our officers and directors to provide services to the Company.The Company plans to retain consultants with respect to current and proposed properties and operations.The Company, from time to time, may retain independent engineering and geological consultants and the services of lease brokers and geophysicists in connection with its operations. Aztec participated in a minority participation interest in a two-welldrilling program in the Deep Lake Field in Cameron Parish, Louisiana (StateLease 2038). Under the terms of the participation agreement Aztec participated as a minority interest holder in drilling and completion of twowells in excess of 13,500 feet each. The first well (Deep Lake Well No. 2) was “spudded” in April 2005 and cost approximately $3.5 million (gross) to drill to a vertical depth ofapproximately 14,300 feet. The secondwell (Deep Lake Well No. 1) was drilled to an approximate vertical depth of13,600 feet. Both wells were completedinto target zones and are now flowing commercial quantities of natural gas and condensate.Both wells have untapped upper zones which are estimated to contain substantial additional reserves.Aztec owns a 0.90% net revenue interest in Deep Lake Well No. 1and a 0.875% net revenue interest in Deep Lake Well No. 2. In August 2009, an Aztec subsidiary, Aztec Drilling & Operating, LLC, (“ADO LLC”), purchased an interest in three wells in McMullen, Texas were to be drilled to 1,100’ and are still being evaluated. Limited
